t c summary opinion united_states tax_court carol sue walker and theodore paul walker petitioners v commissioner of internal revenue respondent docket no 30549-15s filed date carol sue walker and theodore paul walker pro sese janice b geier peter r hochman david lau and erik w nelson for respondent summary opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and a sec_6662 accuracy-related_penalty of dollar_figure after concessions the issue for decision is whether petitioners are required to repay advance premium_tax_credit payments totaling dollar_figure for background some of the facts have been stipulated and we incorporate the stipulation of facts by this reference petitioners resided in california when their petition was timely filed 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure 2respondent conceded the accuracy-related_penalty the notice_of_deficiency also determined that petitioners underreported their social_security income by dollar_figure petitioners did not address this in their petition thus this issue is deemed conceded see rule b petitioners enrolled in health insurance for though covered california a health insurance marketplace petitioners were enrolled in a health insurance plan with anthem blue cross for all of petitioner’s monthly premium for anthem blue cross was dollar_figure petitioners elected to receive a monthly advance premium_tax_credit aptc of dollar_figure to cover part of the cost of the monthly premium this amount was paid on behalf of petitioners directly to anthem blue cross petitioners timely filed for a joint form 1040a u s individual_income_tax_return dated date petitioners reported wage income of dollar_figure a taxable pension or annuity distribution of dollar_figure and social_security income of dollar_figure of which dollar_figure was taxable petitioners reported adjusted_gross_income agi of dollar_figure after the filing of the return petitioners separately mailed a form 1095-a health insurance marketplace statement and a form_8962 premium_tax_credit ptc each of which respondent received on date 3a health insurance marketplace also known as an exchange is a state or federally run program where taxpayers can purchase health insurance internal_revenue_manual pt date 4dollar_figure wage income dollar_figure taxable pension or annuity distribution dollar_figure taxable social_security income' dollar_figure agi petitioners’ form 1095-a reflected monthly aptc payments of dollar_figure totaling dollar_figure petitioners’ form_8962 reported modified_adjusted_gross_income magi of dollar_figure which included the nontaxable portion of social_security income and reflected a family size of two persons in the notice_of_deficiency respondent determined that petitioners were ineligible for the ptc because their magi for dollar_figure exceeded of the federal poverty_line amount for their family size petitioners timely filed a petition in which they asserted that they were informed by covered california that they qualified for insurance coverage through anthem blue cross for petitioners also assert that they would not have purchased insurance through covered california if they had known that they did not qualify for the ptc discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioners did not allege 5dollar_figure agi dollar_figure nontaxable social_security income dollar_figure magi or otherwise show that sec_7491 applies see sec_7491 and b therefore petitioners bear the burden_of_proof see rule a in the patient protection and affordable_care_act aca pub_l_no 124_stat_119 became law aca sec_1401 sec_124 stat pincite enacted sec_36b which allows a refundable tax_credit known as the ptc the ptc assists eligible taxpayers with the costs of their premiums for health insurance purchased through an exchange see id a taxpayer generally qualifies for the ptc if he has household_income that is equal to an amount that is at least but not greater than of the federal poverty_line amount for the taxpayer’s family size for the taxable_year sec_36b sec_1_36b-2 income_tax regs the federal poverty_line amount is established by the most recently published poverty guidelines in effect on the first day of the open enrollment period preceding that taxable_year sec_36b sec_1_36b-1 income_tax regs 6the ptc is available for tax years ending after date see patient protection and affordable_care_act pub_l_no sec_1401 sec_124 stat pincite 7there are certain exceptions to this general_rule none of which is relevant here see eg sec_36b sec_1_36b-2 income_tax regs household_income is defined as the magi of the taxpayer plus the magi of family members for whom the taxpayer properly claims deductions for personal exemptions and who were required to a file a federal_income_tax return under sec_1 sec_36b sec_1_36b-1 e income_tax regs magi for purposes of eligibility for the premium_tax_credit is determined by adding to agi the following amounts which are normally excludable from income i amounts excluded from gross_income under sec_911 ii tax- exempt_interest the taxpayer receives or accrues during the taxable_year and iii social_security_benefits within the meaning of sec_86 not included in gross_income under sec_86 sec_1_36b-1 income_tax regs see also sec_36b aca sec stat pincite allows the secretary to authorize advance_payments of the ptc known as the aptc on behalf of qualifying taxpayers in such circumstances a taxpayer elects to have the bureau of the fiscal service pay the aptc directly to his insurance carrier to help cover the cost of insurance premiums during the year internal_revenue_manual pt date the amount of the payment is based upon the exchange’s estimate of the ptc which the taxpayer may be entitled to claim on his return the aptc may cover some or all of the taxpayer’s monthly premiums for a health insurance plan aca sec stat pincite when preparing his income_tax return a taxpayer who has received the aptc is required to reconcile the aptc payments made during the year with the amount of the ptc for which he is actually eligible if the total aptc payments exceed the amount of the ptc for which he is eligible he owes the excess as a tax_liability subject_to a repayment limitation in sec_36b aca sec_1401 sec_124 stat pincite sec_36b sec_1_36b-4 income_tax regs this repayment limitation applies only to taxpayers whose household_income is less than of the federal poverty_line amount sec_36b sec_1_36b-4 income_tax regs petitioners who have a household size of two persons and were each required to file a federal_income_tax return reported magi of dollar_figure this amount is greater than dollar_figure of the federal poverty_line amount 8the repayment limitation provides that the amount to be repaid is limited to the following amounts on the basis of household_income expressed as a percentage of the poverty_line amount dollar_figure if household_income is less than dollar_figure if household_income is at least but less than and dollar_figure if household_income is at least but less than these dollar amounts are reduced by one-half in the case of unmarried individuals whose tax is determined under sec_1 the section also provides that these amounts are indexed sec_36b see also sec_1_36b-4 income_tax regs applicable for the year in issue see sec_1 36b c a d sec_1_36b-1 e h income_tax regs because petitioners’ household_income for their family size is greater than of the federal poverty_line amount they do not qualify for the ptc see sec_36b c a sec_1_36b-2 and b income_tax regs since petitioners qualify for zero of the ptc they owe the excess of the aptc payments made on their behalf the entire dollar_figure as a tax_liability see sec_36b and sec_1_36b-4 income_tax regs petitioners are not subject_to the repayment limitation because their household_income is greater than of the federal poverty_line amount see sec_36b sec_1 36b- a income_tax regs 9the federal poverty_line amount for for a household of two people for the contiguous states and district of columbia was dollar_figure the applicable federal poverty guidelines were referred to in the instructions for form_8962 the federal poverty guidelines are revised at least annually and are released by the department of health and human services u s c sec the federal poverty guidelines for can be found at https www federalregister gov documents annual-updat e-of-the-hhs-poverty-guidelines as previously indicated the federal poverty_line refers to the most recently published federal poverty guidelines in effect on the first day of the open enrollment period preceding that taxable_year thus for petitioners we apply the federal poverty guidelines in effect during see sec_36b sec_1 36b- h income_tax regs we note that it appears that covered california may have incorrectly informed petitioners that they were eligible for the aptc for dollar_figure we are not unsympathetic to petitioners’ plight however we are bound by the statute as written and the accompanying regulations when consistent therewith 87_tc_1412 brissett v commissioner tcmemo_2003_310 wl at the simple facts are that petitioners’ magi exceeded eligible levels and that they must repay the aptc payments made on their behalf accordingly we sustain respondent’s determination we have considered all of the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule 10petitioners also testified that covered california erroneously terminated petitioner wife from her healthcare plan in the state of california sdss state hearings division ordered that covered california re-instate her healthcare coverage for petitioners present this information to highlight additional errors made by covered california while indeed errors may have been made this information does not relate to petitioners’ eligibility for the ptc for see sec_36b sec_1_36b-2 income_tax regs therefore this information was not considered by the court
